Title: To Thomas Jefferson from Thomas Worthington, 16 January 1805
From: Worthington, Thomas
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Jan.y 16th. 1805
                  
                  We take the liberty to recommend Samuel Huntington esquire as a candidate for the office of Governor of the Michigan Territory—Mr Huntington has held several Important offices in the State of Ohio, is at present one of the Judges of the Supreme Court of that State, and has sustained the character of a good Republican and we are informed is acquainted with; and can converse in the—French language—we have the honor to be with the highest respect
                  Sir your obt. Svt.
                  
                     T Worthington 
                     
                     John Smith 
                     
                     Jeremiah Morrow 
                     
                  
               